Citation Nr: 0009035	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-05 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to submission to the Undersecretary for Benefits 
or Director, Compensation and Pension Service, for 
consideration in the first instance of whether authorization 
of an extraschedular rating commensurate with the average 
earning capacity impairment due to labyrinthitis, pursuant to 
38 C.F.R. § 3.321(b)(1), is appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from August 1947 to August 
1949.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.

This case was previously the subject of an October 1999 Board 
decision.  That part of the October 1999 Board decision which 
addressed the issue of entitlement to submission to the 
Undersecretary for Benefits or Director, Compensation and 
Pension Service, for consideration in the first instance of 
whether authorization of an extraschedular rating 
commensurate with the average earning capacity impairment due 
to labyrinthitis, pursuant to 38 C.F.R. § 3.321(b)(1) is 
appropriate has been vacated.


REMAND

The Board notes that the veteran perfected an appeal on the 
issue of entitlement to submission to the Undersecretary for 
Benefits or Director, Compensation and Pension Service, for 
consideration in the first instance of whether authorization 
of an extraschedular rating commensurate with the average 
earning capacity impairment due to labyrinthitis, pursuant to 
38 C.F.R. § 3.321(b)(1) is appropriate, from a September 1995 
rating decision.  An October 1999 Board decision which denied 
that issue also granted entitlement to compensation pursuant 
to 38 U.S.C. § 1151 for irritability of the labyrinth.

The Board finds that the issue of establishing an appropriate 
disability rating for entitlement to compensation pursuant to 
38 U.S.C. § 1151 for irritability of the labyrinth as an 
issue of original jurisdiction is inextricably intertwined 
with the issue of entitlement to submission to the 
Undersecretary for Benefits or Director, Compensation and 
Pension Service, for consideration in the first instance of 
whether authorization of an extraschedular rating 
commensurate with the average earning capacity impairment due 
to labyrinthitis, pursuant to 38 C.F.R. § 3.321(b)(1) is 
appropriate.  Therefore, the Board feels that a remand is 
appropriate in order to allow the RO to establish a 
disability rating for entitlement to compensation pursuant to 
38 U.S.C. § 1151 for irritability of the labyrinth as an 
issue of original jurisdiction, prior to any further 
consideration of the issue of entitlement to submission to 
the Undersecretary for Benefits or Director, Compensation and 
Pension Service, for consideration in the first instance of 
whether authorization of an extraschedular rating 
commensurate with the average earning capacity impairment due 
to labyrinthitis, pursuant to 38 C.F.R. § 3.321(b)(1) is 
appropriate.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should establish a disability 
rating for entitlement to compensation 
pursuant to 38 U.S.C. § 1151 for 
irritability of the labyrinth as an issue 
of original jurisdiction.

2.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.  The veteran 
is hereby informed that failure to cooperate with any 
requested development may have an adverse effect upon his 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


